DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 10/26/2020. Prior to the paper of 10/26/2020, claims 12-18, 20-22 and 24-26 were under examination with claims 1-11, 19 and 23, withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, without traverse.
In the paper of 10/26/2020, Applicant amended claim 12. 
Because the claim amendment of claim 12 places the instant application in condition to be allowed, the Examiner attempted to reach the Applicant’s representative of record, Mathew J. Parker to conduct an interview discussing withdrawn claims 1-11, 19 and 23. No response was received.

Response to Arguments
Withdrawn Objection(s) and Rejections
The objection to the specification for containing an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of the amendments to the specification as filed on 10/26/2020.
The rejection of claims 12-18, 20-22 and 24-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph withdrawn in view of the claimed amendments and Applicant’s argument (Remarks, 10/26/2020, pg 8, last para of section entitled “Response to 35 USC 112 rejections” and pg 9, 1st and 2nd para) that para [0023] of the specification provides support for the new amendments of claim 12.

Election/Restrictions
Claim 12 is allowable (see section entitled “Reasons for allowance” below). The restriction requirement, as set forth in the Office action mailed on 08/24/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). 
The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
Accordingly, claims 19 and 23 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 1-11 directed to methods, non-elected, without traverse in the reply of 11/21/2018. Claims 1-11 do NOT require all the limitations of an allowable claim. Claims 1-11 are canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1-11 are canceled.
Claims 12-26 are allowed.

REASONS FOR ALLOWANCE
The closest prior art references are Han (US2010/0021896 or US 9,012,148) and Quake (US 9,234,240) and Han (US2014/0127699) (see section entitled “Allowable subject matter” in the prior Non-Final action that was mailed on 05/02/2019 for more information).

The prior art do not teach the limitation of step (e) of claim 12 of using identified CDR3 to quantify the percentage of pCDR3 represented in a sample to provide a normality index, wherein pCDR3 sequences are shared by and identified from a reference pool of individuals and wherein the pCDR3 sequences includes 100 or more of the group consisting of SEQ ID NO: 1 through SEQ ID NO: 4014.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 12-26 are allowed. Claims 1-11 are canceled.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        February 16, 2021